Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This final Office action is responsive to the amendment filed on 08/12/2022. Applicant amended claims 1-2 and 15, and cancelled claim 7. Also Applicant previously elected species 1 (claims 1-11 and 14-15) and withdrew species 2-5 (claims 12-13). Moreover, claims 9-11 and 14 were also withdrawn as being drawn to a nonelected species.  Therefore, Claims 1-6, 8 and 15 are presented for examination and are still rejected for the reasons indicated herein below.     


Election/Restrictions
2.	Claims 12-13 are withdrawn by Applicant from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/04/2022. Additionally, claims 9-11 and 14 are also withdrawn by the Examiner as being drawn to a nonelected species.


Response to arguments
3. 	Applicant's arguments filed on 08/12/2022 have been fully considered but they are not persuasive and also the claims submitted on 08/12/2022 are moot and rejected in view of the new ground(s) of rejection. 



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sato (U.S. Pub. No. 2011/0157948 A1) in view of Tanahashi (U.S. Pub. No. 2019/0305710 A1).

Regarding claim 1, Sato (e.g. see Figs. 2-3) discloses “A current source inverter (e.g. see Figs. 2-3), comprising a combination of normally-on and normally-off switches configured to provide free-wheeling paths for current in case of loss of control signals or gate drive power (e.g. Figs. 2-3, see 1-8, Q7-Q8, Q2-Q3 and Q5-Q6, also see the abstract and para. 0026-0031); a current source (e.g. Figs. 2-3, see 1-8); an inverter connected to the current source (e.g. Figs. 2-3, see 1-8, Q7-Q8, Q2-Q3 and Q5-Q6, also see the abstract and para. 0026-0031)”. Sato does not appear to explicitly disclose “a controller for both the current source and the inverter, wherein the controller is configured to control the current source based on a motor control signal, wherein the current source is configured to generate a source current received by the inverter dependent on the motor control signal in such a way that the source current equals a desired maximum output current at a respective output of the inverter”. However, Tanahashi shows “a controller for both the current source and the inverter, wherein the controller is configured to control the current source based on a motor control signal (Tanahashi, e.g. Figs. 1-5, see 13, 14, 8-10 and 20, also see para. 0035), wherein the current source is configured to generate a source current received by the inverter dependent on the motor control signal in such a way that the source current equals a desired maximum output current at a respective output of the inverter (Tanahashi, e.g. Figs. 1-5, see 13, 14, 8-10 and 20, also see para. 0035. Also see Sato, e.g. Figs. 2-3, see 1-8, Q7-Q8, Q2-Q3 and Q5-Q6, also see the abstract and para. 0026-0031)”. Having a controller for both the current source and the inverter and controlling the current source based on a motor control signal as taught by Tanahashi in the power converter of Sato would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a controller for both the current source and the inverter and controlling the current source based on a motor control signal as taught by Tanahashi in the power converter of Sato for the purpose of enhancing the power efficiency of the power converter via having an accurate signal of the control circuit. Also for the purpose of making the device more widely usable.

Regarding claim 2, Sato (e.g. see Figs. 2-3) discloses “wherein the inverter comprises at least two half bridges each comprising a high-side switch and a low-side switch, and wherein each high-side switch and each low-side switch of at least one of the at least two half bridges is a normally-on switch (e.g. Figs. 2-3, see 1-8, Q7-Q8, Q2-Q3 and Q5-Q6, also see the abstract and para. 0026-0031)”.

Regarding claim 3, Sato (e.g. see Figs. 2-3) discloses “wherein each normally-on switch is a normally-on GaN HEMT (e.g. Figs. 2-3, see Q7-Q8, also see the abstract and para. 0026-0031)”.

Regarding claim 4, Sato (e.g. see Figs. 2-3) discloses “wherein each high-side switch and each low-side switch of exactly one of the at least two half bridges is a normally-on switch (e.g. Figs. 2-3, see Q7-Q8, also see the abstract and para. 0026-0031), and wherein each high-side switch and each low-side switch of a remainder of the at least two half bridges is a normally-off switch (e.g. Figs. 2-3, see Q2-Q3 and Q5-Q6, also see the abstract and para. 0026-0031)”.

Regarding claim 5, Sato (e.g. see Figs. 2-3) discloses “wherein each normally-off switch is a normally-off GaN HEMT (e.g. Figs. 2-3, see Q2-Q3 and Q5-Q6, also see the abstract and para. 0026-0031)”.


Regarding method claim 15; it comprise substantially same subject matter as in the recited apparatus claims 1-6 and 8, therefore method claim 15 is also rejected under the same ground of rejection as clearly discussed in the rejection to the apparatus claims 1-6 and 8. Also the method steps will be met during the normal operation of the apparatus described above. (Examiner notes: For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated). 



Claims 6 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sato (U.S. Pub. No. 2011/0157948 A1) in view of Tanahashi (U.S. Pub. No. 2019/0305710 A1)

Regarding claim 6, the combination of Sato (e.g. see Figs. 2-3) and Tanahashi (e.g. see Figs. 1-5) discloses a current source inverter having all the claimed subject matter as discussed in the rejection to claim 2, except for “wherein each normally-on switch and each normally-off switch is a bidirectionally blocking switch”. However, having each normally-on switch and each normally-off switch being a bidirectionally blocking switch would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each normally-on switch and each normally-off switch being a bidirectionally blocking switch for the purpose of safety and protection and using a well-known alternative switching type. Also for the purpose of making the device more widely usable.

Regarding claim 8, the combination of Sato (e.g. see Figs. 2-3) and Tanahashi (e.g. see Figs. 1-5) discloses a current source inverter having all the claimed subject matter as discussed in the rejection to claim 2, except for “further comprising a capacitive output filter”. However, having a capacitive output filter would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a capacitive output filter for the purpose of filtering the output and removing carrier current components. Also for the purpose of making the device more widely usable.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839